Citation Nr: 1709892	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO. 08-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for cancer of the left parotid gland. 

2. Entitlement to service connection for residuals of a left frontoparietal stroke, with carotid artery occlusion and skull defect.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disorder.

5. Entitlement to service connection for a bilateral foot disorder, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

These matters have been remanded previously by the Board in August 2012, October 2014, and March 2016. 

The issues of entitlement to service connection for a low back disability, bilateral leg disability, and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 2000 rating decision denied entitlement to service connection for cancer of the left parotid gland. 

2. The evidence associated with the claims file subsequent to the March 2000 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for cancer of the left parotid gland.

3. Residuals of a left frontoparietal stroke, with carotid artery occlusion and skull defect, were not manifest during active service and are not shown to have developed as a result of an event, injury, or disease during active service.


CONCLUSIONS OF LAW

1. The March 2000 rating decision denying the Veteran's claim for service connection for cancer of the left parotid gland is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has not been received to reopen a claim of entitlement to service connection for cancer of the left parotid gland, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for entitlement to service connection for residuals of a left frontoparietal stroke, with carotid artery occlusion and skull defect, have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the Veteran has been provided adequate notice in response to the claims. The record shows that he was mailed a letter in August 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence and appropriate notice with respect to the disability rating and effective date elements of the claim and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented.

The Board also finds the Veteran has been provided adequate assistance in response to the claim. The Veteran's service medical records are of record. VA and private treatment records have been obtained. In a February 2015 response from the Social Security Administration (SSA), it was indicated that medical records could not be provided as they had been destroyed. The Veteran was notified in April 2016 and requested to submit any available SSA records or other relevant evidence or information in his possession. The Veteran did not respond to the request. The evidence of record also contains the report of an examination requested by VA and performed in January 2013 concerning his claim for cancer of the left parotid gland. The Board finds that the VA examination report is thorough and contains sufficient information to adjudicate the issue on appeal. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board acknowledges that a VA medical examination or opinion has not been obtained in response to the claim for service connection for a stroke. VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision. 38 C.F.R. § 3.159 (c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002). Here, however, there is simply no competent evidence of record indicating that the Veteran's stroke, or any residuals thereof, is related to active service. Therefore, the Board finds that the evidence currently of record is sufficient to decide that claim and no VA examination or medical opinion is warranted.

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim. The Board is also unaware of any outstanding evidence. 

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

A March 2000 rating decision denied entitlement to service connection for cancer of the left parotid gland on a finding that the disability neither occurred in nor was caused by service or aggravated by service, to include as due to exposure to herbicides in the Republic of Vietnam. The Veteran did not appeal that decision.

The Board finds that the evidence added to the record since the March 2000 rating decision is new but not material. The Veteran was previously denied service connection for cancer of the left parotid gland because it was not found to be etiologically related to active service or caused by exposure to herbicides. Evidence added to the record since the last final March 2000 rating decision includes VA treatment records that are new, as they were not previously considered. However, none of the newly submitted medical evidence shows that the Veteran's cancer of the left parotid gland is etiologically related to service, manifested within one year of separation from service, or was caused by exposure to herbicides in the Republic of Vietnam. Because the newly submitted records do not raise a reasonable possibility of substantiating the underlying claim for service connection, the Board thus finds that those medical records are not material. Additional evidence which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected is not new and material evidence. Cox v. Brown, 5 Vet. App. 95 (1993). 

The Board further points out that the January 2013 VA examination report specifically found that there was no evidence in the medical literature to support a finding that the Veteran's cancer of the left parotid gland was caused by exposure to herbicides, and, further, that there was no evidence of record to show that the disability was incurred in or related to his active service. Here, the Board finds that the examination report, while new, also does not raise a reasonable possibility of substantiating the Veteran's claim. Thus, the VA examination is not material evidence to reopen the Veteran's claim. Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).

Accordingly, the Board finds that new and material evidence has not been received to reopen a claim for service connection for cancer of the left parotid gland. Therefore, the petition to reopen the previously denied claim is denied. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b) (2016). Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a) (2016). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 2013).

The Veteran asserts that he experiences residuals of a left frontoparietal stroke, with carotid artery occlusion and skull defect, that was caused by his cancer of the left parotid gland and the radiation treatment he received to treat the cancer.

Initially, the Board finds as noted above that the Veteran is not service connected for cancer of the parotid gland; therefore, his theory of entitlement to service connection on a secondary basis is not warranted.

With regards to direct service connection, the Board has considered the evidence of record and finds that there is no competent evidence medically relating the Veteran's left frontoparietal stroke to service. Absent a medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for residuals of a stroke must be denied. Here, the Veteran's service treatment records are silent for a diagnosis of a stroke while he was in active service. A review of the post-service medical evidence of record shows that the Veteran was first diagnosed with a stroke in December 1999, approximately 29 years following his separation from active service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). Additionally, there is no evidence of record indicating that the Veteran's stroke is related to his active service, and the Veteran's sole contention has been that the stroke was due to his cancer treatment, which as noted above is not a service connected disability. 

Further, while the Veteran is competent to report observable symptomatology, he is not competent to link his diagnosis of a left frontoparietal stroke to his active service. Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran is not competent to provide an etiology opinion in this case.

The Board concedes that the Veteran has been treated for residuals of a left frontoparietal stroke during the appeal period but notes that none of his treatment providers has provided an opinion that any such disability is related to military service. Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence linking the Veteran's residuals of a left frontoparietal stroke to service. Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as the relationship between any current stroke residuals and military service. See Bostain, 11 Vet. App. at 127. In summary, as there is no evidence of record relating the Veteran's left frontoparietal stroke, or any residuals thereof, to service, the Board finds that the preponderance of the evidence is against the Veteran's claim. No stroke was shown to have occurred in service, and the record contains no suggestion of a causal link between any residuals of stroke and active service; the Board thus finds that the preponderance of the evidence is against the Veteran's claim of service connection. 

Accordingly, the Board finds that entitlement to service connection for residuals of a left frontoparietal stroke is not warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence has not been presented to reopen the claim for entitlement to service connection for cancer of the left parotid gland, and the appeal is denied.

Entitlement to service connection for residuals of a left frontoparietal stroke, with carotid artery occlusion and skull defect, is denied. 


REMAND

Unfortunately, the Board must remand for additional VA opinions prior to any further adjudication of the Veteran's low back, bilateral leg, and bilateral foot claims. Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination, the examination must be adequate). The Board's previous remand requested a VA examiner to opine regarding whether the Veteran's low back disability was a congenital defect or disease, with additional opinions requested regarding superimposed disease or injury if the disability was found to be a congenital defect. The April 2016 VA examiner, however, did not offer an explanation for his conclusion that the disability is a defect, not disease, for VA adjudication purposes. He further failed to provide a sufficient rationale for his finding that there was no superimposed injury or disease in service that resulted in additional back disability. Additional opinions were also requested to determine the etiology of the Veteran's bilateral leg and bilateral foot conditions. However, the April 2016 VA examiners gave conclusory rationales for the opinions provided. Therefore, the remand instructions were not substantially complied with, and the Board must remand again to avoid prejudice to the Veteran. Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file and a copy of this remand to an appropriate VA medical professional who has not previously examined the Veteran. The examiner must review the claims file and must note that review in the report. The reviewer must include a complete, detailed rationale for all opinions expressed in answer to each of the following questions:

A) Is the Veteran's back disability-specifically the narrowed central canal-a congenital or developmental defect or disease? The reviewer is asked to consider the definitions set forth below, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition. The reviewer must comment on the January 2013 VA examination report where the examiner opined that the Veteran had a congenitally narrowed central canal, which was not aggravated by service, which when combined with age related degenerative disc disease resulted in stenosis. In addition, the reviewer must specifically discuss the April 2016 examination report, in which the examiner opined that the Veteran's narrowed central canal was a congenital defect. 

For the purposes of this opinion, "defects or abnormalities" of congenital, developmental, familial, or hereditary origin are normally static conditions which are incapable of improvement or deterioration. VAOPGCPREC 67-90 (1990). A "disease process" of congenital, developmental, familial, or hereditary origin is usually capable of improvement or deterioration. As such, the terms congenital "defect or abnormality" and congenital "disease process" have very specific meanings, with the former denoting a nature of being static and the latter denoting a nature of change. 
   
B) If, and only if, the low back disability is found to be a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability. 
   
C) If, and only if, the narrow central canal is determined to be a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease BOTH pre-existed active service AND was not aggravated (i.e., permanently worsened) during service. 
   
D)  With respect to any other back disability, including arthritis and degenerative disc disease, provide an opinion as to whether it is at least as likely as not that such disabilities are related to service. The reviewer must specifically consider the Veteran's reports that his problems began in service or right after service. See VA Form 9 dated in September 2008.

E) With respect the Veteran's bilateral foot condition, provide an opinion as to whether it is at least as likely as not that such disabilities are related to service. The reviewer must specifically consider the Veteran's reports that his problems began in service or right after service. See VA Form 9 dated in September 2008. 
   
F) With respect to the Veteran's bilateral leg condition, provide an opinion as to whether it is at least as likely as not that such disabilities are related to service. The reviewer must specifically consider the Veteran's reports that his problems began in service or right after service. See VA Form 9 dated in September 2008.

G) With respect to the Veteran's bilateral leg condition, provide an opinion as to whether it is at least as likely as not that such disabilities were caused or aggravated by his low back disability. 

H) With respect to the Veteran's bilateral foot condition, provide an opinion as to whether it is at least as likely as not that such disabilities were caused or aggravated by his low back disability. 

A complete rationale must be given for all opinions and conclusions expressed. If the examiner is unable to offer an opinion without resorting to speculation, it is essential that he or she provide an explanation for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. For example, if it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition or the actual cause cannot be selected from multiple potential causes, provide a complete explanation for that determination.

If, and only if, the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim. See 38 C.F.R. § 3.655(b). The examiner must provide the opinions requested above.

2. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


